—In an action, inter alia, to recover damages for wrongful termination, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Schneier, J.), dated May 3, 2001, as granted the defendants’ motion to dismiss the complaint, which was converted to a motion for summary judgment dismissing the complaint pursuant to CPLR 3211 (c), and denied his cross motion for partial summary judgment on the issue of liability.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff was employed without a written contract by the defendant Maimonides Medical Center for 18 years prior to his discharge for insubordination in September 2000. In opposition to the defendants’ motion to dismiss the complaint and in support of his cross motion for partial summary judgment on the issue of liability, the plaintiff failed to show that his employment was for a specified duration. “Absent an agreement establishing a fixed duration, an employment is presumed to be a hiring at will, terminable at any time by either party for any or no cause” (McCoy v Nulux, Inc., 285 AD2d 633; see Lobosco v New York Tel. Co./NYNEX, 96 NY2d 312, 316). Thus, *419the Supreme Court properly held that the plaintiff had no viable claim for wrongful termination. The Supreme Court also properly concluded that the plaintiff had no cause of action for breach of a duty of good faith and fair dealing, as it is well established that there is no implied obligation of good faith and fair dealing in an employment at will (see Ingle v Glamore Motor Sales, 73 NY2d 183, 188; Murphy v American Home Prods. Corp., 58 NY2d 293).
The plaintiff’s remaining contentions are without merit. Altman, J.P., Schmidt, Townes and Cozier, JJ., concur.